Exhibit 10.2 ICG Beckley, LLC P. O. Box 49 Eccles, West Virginia 25836 – 304-929-4261 November 5, 2009 Via Certified Mail Return Receipt Requested The Crab Orchard Coal and Land Company Attn: Mr. Donald C. Pauley President P. O. Box 443 Charleston, WV 25322 Subject: Notice of Extension of Agreement and Deed of Lease (“Lease”) dated January 1, 1965, between The Crab Orchard Coal and Land Company and lCG Beckley, LLC (as assignee of Winding Gulf Coals, Inc.), as such lease has been assigned and amended from time to time, covering property located in Raleigh County, West Virginia (WVL-750) Dear Mr. Pauley: Pursuant to Article Six-A of the Lease, as such article was amended by that certain Amendment of Lease dated January 1, 1991, lCG Beckley, LLC hereby exercises its option to extend the term of the Lease for an additional period of fifteen (15) years from and after January 1, 2011. We look forward to a continuing beneficial working relationship with Crab Orchard during the upcoming extended lease period. If you should have any questions, please feel free to call. Sincerely, /s/ Gary Patterson Gary Patterson President & General Manager cc:O. Eugene Kitts (via e-mail) Samuel R. Kitts (via e-mail) James V. Lawson (via e-mail) Charles G. Snavely (via e-mail) James W. Woods (via e-mail)
